Citation Nr: 1104823	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a bilateral eye 
disability.

4. Entitlement to an evaluation in excess of 10 percent for a 
service-connected right knee disability.

5. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1975 to August 
1978, and from February 1982 to February 1986.
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues are ready for Board 
adjudication.  

The evidence of record indicates the appellant has applied for 
disability benefits from the Social Security Administration 
(SSA).  A December 2006 VA examination report indicates the 
appellant reported he was currently unemployed and had applied 
for disability.  An October 2007 VA examination report pertaining 
to the spine noted that the appellant reported that he was 
currently disabled due to his back and neck problems.  A December 
2007 VA treatment record indicates that the appellant has no 
pending legal problems except for disability and "SS."  Thus, 
the evidence indicates the appellant has likely applied for 
disability benefits from the SSA for back and neck problems.  As 
such, VA has been put on notice of the possible existence of 
relevant SSA records.  The claims folder does not reflect that 
the RO requested the records from the SSA.  Because the SSA 
records may be pertinent to the adjudication of the appellant's 
claims for service connection for a back disability and a 
cervical spine disability, the Board finds that reasonable 
efforts should be made to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a 
duty to obtain SSA records when they may be relevant).  

With respect to the appellant's claim for entitlement to service 
connection for a cervical spine disability, the October 2007 VA 
examiner provided an opinion as to whether the appellant had a 
cervical spine disability that was related to service.  However, 
the Board finds that the opinion is inadequate.  The VA examiner 
provided a conclusory opinion that the appellant's current 
cervical spine condition is less likely as not related to any 
cervical strain type injury he sustained while actively enlisted 
in the military service.  Although the VA examiner noted that the 
claims file and current physical examination were considered, the 
examiner did not provide a rationale for the opinion.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  Here, the October 2007 VA examination report is 
inadequate because it does not provide an explanation of the 
medical basis used to support the examiner's opinion that the 
appellant's cervical spine disability is less likely as not 
related to service.  In the absence of a sufficiently supported 
medical opinion, VA fails to meet its duty to assist obligations 
and a remand is necessary to cure this defect.  See 38 C.F.R. § 
3.159(c)(4) (2010).  

With respect to the appellant's claim for entitlement to service 
connection for an eye disability, the appellant was provided with 
a VA examination in October 2007.  The October 2007 VA 
examination report reflects that the appellant exhibited a slight 
decrease in vision, most likely due to early stage cataracts.  
The VA examiner noted that these changes are typical for the 
Veteran's age and are age-appropriate changes, so that his claim 
of vision condition due to the cataracts is typical for age-
related changes, not necessarily due to any service-connected 
issues.  The appellant's service treatment records reflect that 
he reported eye strain in service and was given reading glasses.  
(See May 1984 service treatment record).  However, the October 
2007 VA examiner did not specifically provide an opinion as to 
whether it is at least as likely as not that the appellant has an 
eye disability, to include cataracts, that is related to 
documented eye strain in service.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Consequently, a new VA examination is 
necessary. 

As to the appellant's claim for an increased rating for his 
service-connected right knee disability, the evidence indicates 
that the appellant's knee disability may have worsened since his 
previous VA examination in December 2006, more than four years 
ago.  A December 2007 VA treatment record noted that the 
appellant was limping slightly.  A March 2008 VA treatment record 
noted that the appellant had a diagnosis of meralgia 
paresthetica.  In a November 2008 Form 646 argument, the 
appellant's representative noted that the appellant was recently 
confined to his bed for several days due to knee swelling and 
discomfort.  Consequently, the Board finds that the December 2006 
VA examination is not sufficiently contemporaneous for purposes 
of evaluating the nature and severity of the appellant's right 
knee disability.  The appellant is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The VA treatment records in the file are dated from March 2001 to 
March 2006, and from December 2007 to June 2008.  The October 
2007 VA examiner referenced a Magnetic Resonance Imaging (MRI) 
report of the spine from June 2007, which has not been associated 
with the claims file.  Additionally, in an August 2008 VCAA 
Notice Response, the appellant stated that he has received 
treatment for vision loss at the Detroit VAMC for the past two 
months.  In argument submitted with the November 2008 Form 646, 
the appellant's representative noted that the appellant had an 
appointment with an orthopedic specialist at the Detroit VA 
Medical Center (VAMC) during November 2008.  Consequently, on 
remand, an attempt should be made to procure, and to associate 
with the claims file, records of pertinent treatment that the 
appellant may have received through the Detroit, Michigan, VAMC, 
since March 2006.  

Finally, in the December 2006 VA examination report, the 
appellant reported that he is unemployed and that right knee pain 
affected his work.  The Board notes that a claim for entitlement 
to a total rating based on individual unemployability due to 
service-connected disability (TDIU) is part of an increased 
rating issue when such claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447, 455 (2009).  As the issue of TDIU has 
been raised by the record, the matter should be remanded to the 
RO for adjudication of the issue of TDIU.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Issue VCAA notice relative to the issue of 
entitlement to a TDIU.

2. The RO should obtain from the Social 
Security Administration the records pertinent 
to the appellant's claim for Social Security 
disability benefits.  If no records are 
available, the claims folder must indicate 
this fact.

3. Obtain all of the appellant's VA treatment 
records from March 2006 to present.  If no 
records are available, the claims folder must 
indicate this fact.

4. Following the completion of the above, 
schedule the appellant for VA examinations 
with the appropriate clinician(s) to 
determine the following:

*	Whether it is at least as likely as not 
that the appellant has a cervical spine 
disability that is related to his active 
service.  

*	Whether it is at least as likely as not 
that the appellant has a back disability 
that is related to his active service.

*	Whether it is at least as likely that 
the appellant has an eye disability that 
is related to documented eye strain in 
service.

The VA clinicians are requested to provide a 
thorough rationale for all opinions provided. 
The clinicians should review the claims 
folder and this fact should be noted in the 
accompanying medical report.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood).

The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the clinicians are unable to provide an 
opinion without resorting to speculation, the 
clinicians should explain why a definitive 
opinion cannot be provided.

5. Following the completion of the above and 
after affording the appropriate period for 
response to the above VCAA notice, schedule 
the appellant for a VA examination by a 
physician with appropriate expertise to 
determine the following: 

*	Determine the current degree of 
severity of his service-connected right 
knee disability.  Conduct all testing 
and evaluation needed to make this 
determination.  

*	All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed. 

*	In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible the examiner 
should assess the degree of severity of 
any pain.

*	The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or recurrent 
subluxation of the right knee.  The 
examiner should also determine if the 
right knee locks, and if so, the 
frequency of the locking.

*	Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  The examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.

*	The examiner should also express an 
opinion concerning whether there are 
additional limits on functional ability 
on repeated use or due to pain, 
including during flare-ups (if the 
appellant describes flare-ups), and, to 
the extent possible, provide an 
assessment of the additional functional 
impairment in terms of the degree of 
additional range of motion loss.

*	The examiner should also provide an 
opinion concerning the impact of the 
disability on the appellant's ability 
to work.  

The VA examiner is requested to provide a 
thorough rationale for the opinions 
provided.  The examiner should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

6. Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for a cervical spine disability, a low back 
disability, and a bilateral eye disability, 
and entitlement to an evaluation in excess 
of 10 percent for a service-connected right 
knee disability, to include the issue of 
TDIU.  If any benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



